DETAILED ACTION

This Office action is in response to Applicant’s amendment filed September 17, 2021.  Applicant has amended claims 1, 7, 13, 14, 17 and 20.  Claim 11 has been cancelled.  New claim 21 has been added.  Currently, claims 1-10 and 12-21 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210614.

The rejection of claims 1-10 and 12-21 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Urbin et al, US 2014/0148375, is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the at least two surfactants consists of”.  Specifically, the examiner asserts that claim 1, from which claim 21 depends from, contains more than 13 to about 34% by weight of a fatty acid, which is considered a surfactant, and also contains the transitional phrase “comprising”, which is open to additional components, including surfactants.  Accordingly, the examiner asserts that one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “wherein the at least two surfactants consists of”, since it is unclear what surfactants may or may not be included in the unit dose detergent pack.  Appropriate correction and/or clarification is required.

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that Urbin et al, US 2014/0148375, does not teach or suggest in general a unit dose detergent pack comprising a synthetic surfactant and more than 13% to about 34% by weight of a fatty acid, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Urbin et al clearly discloses that their unit dose detergent composition contains synthetic co-surfactants, such as alkyl ether sulfates 12-18 alkyl ethoxylates (see paragraphs 51-54), non-isoprenoid surfactants, such as alkyl ether sulfates and alkyl ether nonionic surfactants (i.e. synthetic surfactants; see paragraphs 46-50), that the surfactants are present in an amount of 0.001-99% by weight the composition (see abstract and paragraphs 7-8), and that their unit dose detergent composition contains 15-18% by weight of a fatty acid (see Examples 7A and 7C on page 24), per the requirements of the instant invention.  Also note that Example 7B contains 15% by weight of a C24 linear AE7 nonionic surfactant and 20% by weight of a C24 linear E7 nonionic surfactant (i.e. synthetic surfactants).  Furthermore, the examiner maintains that although Urbin et al is silent with respect to the swelling ratio value and spring constant value of their unit dose detergent packs, the examiner maintains that the unit dose detergent packs disclosed in Urbin et al would inherently meet the swelling ratio value and spring constant value requirements of the instant invention, since products of identical chemical composition cannot have mutually exclusive properties, absent a showing otherwise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 3, 2021